                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-02089-CMA-NYW

SERVICE FIRST PERMITS, LLC,

       Plaintiff,

v.

LIGHTMAKER VANCOUVER (INTERNET) INC.,
LIGHTMAKER UK LTD., and
ADRIAN BARRETT,

       Defendants.

     ORDER AND RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

Magistrate Judge Nina Y. Wang

       This matter comes before the court on the following motions:

       (1)     Defendant Adrian Barrett’s Motion to Dismiss Pursuant to Fed.R.Civ.P

12(b)(2) (“Motion to Dismiss”), filed October 19, 2018, [#19];

       (2)     Plaintiff Service First Permits, LLC’s Motion for Leave to Conduct

Jurisdictional Discovery in Support of Opposition to Motion to Dismiss (“Motion for

Jurisdictional Discovery”), filed November 14, 2018, [#30]; and

       (3)     The Parties’ Stipulated Motion to Stay Proceedings Pending Resolution of

Motion to Dismiss (Dkt. 19) (“Motion to Stay”), filed December 14, 2018, [#45].

       The undersigned considers the Motions pursuant to 28 U.S.C. § 636(b), Rule 72

of the Federal Rules of Civil Procedure, and the memoranda dated October 22,

2018 [#20], November 15, 2018 [#31], and December 17, 2018 [#46].             This court

concludes that oral argument will not materially assist in the resolution of this matter.

Accordingly, having reviewed the Motions and associated briefing, the applicable case
law, and the entire case file, this court respectfully RECOMMENDS that the Motion to

Dismiss be DENIED, and this court further ORDERS that the Motion for Jurisdictional

Discovery and Motion to Stay are DENIED.

                                      BACKGROUND

       This court draws the following facts from the Complaint and presumes they are

true for purposes of the instant Motions. Plaintiff Service First Permits, LLC (“Plaintiff” or

“Service First”) is a Colorado limited liability company that “provides personalized

construction permit management services to its clients,” including “services rang[ing] from

commercial construction permitting to due diligence to regulatory processes, among

others.” [#1 at 2, 3]. About June 20, 2017, Plaintiff signed an agreement with Defendants

Adrian Barrett (“Defendant Barrett”) and Lightmaker Vancouver (Internet), Inc.

(“Lightmaker   Vancouver”)     for Defendant      Barrett   and   Lightmaker    Vancouver’s

development of a minimal viable product (“MVP”)—“a simpler version of a website that is

functional but does not contain all of the features of the final product”—for Service First.

See [id. at 4]. “The parties agreed to a six-month timeline with the final stage being the

quality assurance, beta testing, and launch of the MVP. Service First agreed to pay

Lightmaker [Vancouver] $30,000 per month for a total of $180,000 over this six-month

period in return for a functional MVP.” [Id.]. Then, sometime in “late June 2017,”

Defendant Barrett traveled to Colorado to meet at Service First’s principal offices to begin

the “discovery” phase of the development process; this lasted several days. See [id. at

5].

       Service First alleges that development of the MVP did not proceed according to

schedule, resulting in a three-month extension of the agreement, through March 2018,



                                              2
for an additional $30,000 per month. See [#1 at 5]. As of March 2018, Defendant Barrett

and Lightmaker Vancouver were not near completion of the MVP so Defendant Barrett

transferred Plaintiff’s project to its United Kingdom affiliate Lightmaker UK Ltd.

(“Lightmaker UK”, and collectively with Defendant Barrett and Lightmaker Vancouver,

“Defendants”) and extended the agreement a second time. See [id. at 5-6]. About June

2018, near the conclusion of the second extension, the MVP was not complete or

functional. See [id. at 6]. Defendants claimed that they needed more time and money to

continue work on the MVP; Plaintiff refused, however, and terminated the relationship.

See [id.]. Plaintiff then sought return from Defendants of the $282,000 Plaintiff had paid

for the MVP, to which Defendant Barrett responded that he had dissolved Lightmaker UK

due in part to its work with Service First and generally denied any wrongdoing. See [id.

at 7].

         Plaintiff initiated this action on August 16, 2018. [#1]. Plaintiff asserts several

claims against Defendants based on their failure to develop a functional MVP. These

include: (1) breach of contract against Lightmaker Vancouver and Lightmaker UK;

(2) breach of the implied covenant of good faith and fair dealing against Lightmaker

Vancouver and Lightmaker UK; (3) breach of an implied contract against Defendants;

(4) promissory estoppel against Defendants; (5) unjust enrichment against Defendants;

and (6) alter ego liability against Defendants. See generally [id.].

         On September 26, 2018, Lightmaker Vancouver filed an Answer and Counterclaim

in response to the Complaint. See [#10]. Defendant Barrett filed his Motion to Dismiss

on October 19, 2018, arguing that Plaintiff fails to plead Defendant Barrett’s minimum

contacts with Colorado sufficient for this court to exercise personal jurisdiction over him.



                                              3
See [#19]. Service First opposes the Motion to Dismiss, arguing that it adequately pleads

Defendant Barrett’s minimum contacts with Colorado; alternatively, in its Response to the

Motion to Dismiss and in its Motion for Jurisdictional Discovery, Plaintiff requests limited

jurisdictional discovery on the issue of personal jurisdiction over Defendant Barrett. See

[#27; #30]. On December 14, 2018, the Parties filed the Motion to Stay, requesting that

the court stay this matter pending its resolution of the Motion to Dismiss. See [#45]. The

Motions are now ripe for consideration, and I turn to each below.

                                   LEGAL STANDARDS

I.     Rule 12(b)(2)

       Rule 12(b)(2) of the Federal Rules of Civil Procedure allows a defendant to

challenge the court’s personal jurisdiction over the named parties.         Fed. R. Civ. P.

12(b)(2).   Plaintiff bears the burden of demonstrating that the court has personal

jurisdiction over Defendant Barrett. See Dudnikov v. Chalk & Vermilion Fine Arts, 514

F.3d 1063, 1069 (10th Cir. 2008). When, as here, the district court decides a Rule

12(b)(2) motion to dismiss without holding an evidentiary hearing, “the plaintiff need only

make a prima facie showing of personal jurisdiction to defeat the motion.” AST Sports

Sci., Inc. v. CLF Distrib. Ltd., 514 F.3d 1054, 1057 (10th Cir. 2008). “The plaintiff may

make this prima facie showing by demonstrating, via affidavit or other written materials,

facts that if true would support jurisdiction over the defendant.” OMI Holdings, Inc. v.

Royal Ins. Co. of Canada, 149 F.3d 1086, 1091 (10th Cir. 1998). The court’s focus is

upon Defendant Barrett’s relationship with the District of Colorado and this litigation; so

long as it creates a substantial connection” with this District, even a single act can support

jurisdiction. Leachman Cattle of Colorado, LLC v. Am. Simmental Ass'n, 66 F. Supp. 3d



                                              4
1327, 1336 (D. Colo. 2014). In considering whether Defendant Barrett has sufficient

contacts with this District to support the court’s exercise of personal jurisdiction, the court

must accept all well pleaded facts and must resolve any factual disputes in favor of

Plaintiff. See Wenz v. Memery Crystal, 55 F.3d 1503, 1505 (10th Cir. 1995).

       A.     Jurisdictional Discovery

       To the extent that the court is inclined to dismiss for lack of personal jurisdiction,

Plaintiff seeks jurisdictional discovery to establish Defendant Barrett’s relevant contacts

with this forum. [#27 at 12-13; #30]. “When a defendant moves to dismiss for lack of

jurisdiction, either party should be allowed discovery on the factual issues raised by that

motion.” Grynberg v. Ivanhoe Energy, Inc., 666 F. Supp. 2d 1218, 1227 (D. Colo. 2009)

(quoting Budde v. Ling–Temco–Vought, Inc., 511 F.2d 1033, 1035 (10th Cir. 1975)).

Whether to allow jurisdictional discovery is within “the broad discretion” of the trial court.

Id. The court abuses its discretion if the denial of limited discovery results in prejudice to

a litigant. Sizova v. Nat’l Inst. of Stds. & Tech., 282 F.3d 1320, 1326 (10th Cir. 2002).

“Prejudice is present where ‘pertinent facts bearing on the question of jurisdiction are

controverted . . . or where a more satisfactory showing of the facts is necessary.’” Id. To

obtain jurisdictional discovery, a plaintiff must “present a sufficient factual predicate for

the establishment of personal jurisdiction.” Gordon Howard Assocs. v. Lunareye, Inc.,

No. 13-CV-01829-CMA-MJW, 2013 WL 5637678, at *4 (D. Colo. 2013) (citing St. Paul

Travelers Cas. & Sur. Co. of Am. v. Guar. Bank & Tr. Co., No. 05-CV-00968-REB-BNB,

2006 WL 1897173, at *4 (D. Colo. 2006)).




                                              5
II.      Stay of Discovery

         Whether to stay discovery is a matter left to the sound discretion of the trial

court. Wang v. Hsu, 919 F.2d 130, 130 (10th Cir. 1990). Although courts in this District

generally disfavor the stay of all discovery, see Wason Ranch Corporation v. Hecla Mining

Co., No. 07-CV-00267-EWN-MEH, 2007 WL 1655362, at *1 (D. Colo. June 6, 2007), “a

stay may be appropriate if resolution of a preliminary motion may dispose of the entire

action,” Elec. Payment Sys., LLC v. Elec. Payment Sols. of Am., Inc., No. 14-CV-02624-

WYD-MEH, 2015 WL 3940615, at *1 (D. Colo. June 25, 2015) (internal quotation marks

omitted). Indeed, “a stay of discovery during the pendency of a dispositive motion

asserting a jurisdictional challenge may be appropriate and efficient.” Sandoval v. United

States, No. 11-CV-01533-REB-KLM, 2011 WL 3682768, at *2 (D. Colo. Aug. 23, 2011).

The appropriateness of a stay depends on (1) the plaintiff’s interests in expeditiously

litigating this action and the potential prejudice to plaintiff of a delay; (2) the burden on the

defendants; (3) the convenience to the court; (4) the interests of persons not parties to

the civil litigation; and (5) the public interest. String Cheese Incident, LLC v. Stylus

Shows, Inc., No. 1:02-CV-01934-LTB-PAC, 2006 WL 894955, at *2 (D. Colo. Mar. 30,

2006).

                                          ANALYSIS

I.       Motion to Dismiss - Personal Jurisdiction

         “The requirement that a court have personal jurisdiction flows from the Due

Process Clause.      It represents a restriction on judicial power not as a matter of

sovereignty, but as a matter of individual liberty.” Peay v. BellSouth Med. Assistance

Plan, 205 F.3d 1206, 1210 (10th Cir. 2000) (brackets, ellipses, and internal quotation



                                               6
marks omitted).    “To obtain personal jurisdiction over a nonresident defendant in a

diversity action, a plaintiff must show that jurisdiction is legitimate under the laws of the

forum state and that the exercise of jurisdiction does not offend the due process clause

of the Fourteenth Amendment.” Far W. Capital, Inc. v. Towne, 46 F.3d 1071, 1074 (10th

Cir. 1995). “Colorado’s long-arm statute, Colo. Rev. Stat. § 13-1-124, extends jurisdiction

to the [United States] Constitution’s full extent. The personal jurisdiction analysis here is

thus a single due process inquiry.” Old Republic Ins. Co. v. Cont’l Motors, Inc., 877 F.3d

895, 903 (10th Cir. 2017) (internal case citations omitted).

       “To exercise jurisdiction in harmony with due process, defendant[] must have

minimum contacts with the forum state, such that having to defend a lawsuit there would

not offend traditional notions of fair play and substantial justice.” Shrader v. Biddinger,

633 F.3d 1235, 1239 (10th Cir. 2011) (brackets and internal quotation marks omitted).

The minimum contacts may give way to specific or general jurisdiction. See Intercon, Inc.

v. Bell Atl. Internet Sols., Inc., 205 F.3d 1244, 1247 (10th Cir. 2000). General jurisdiction

exists when the defendant’s contacts with the forum are “‘so continuous and systematic

as to render [it] essentially at home in the forum State.’” Fireman’s Fund Ins. Co. v.

Thyssen Min. Const. of Canada, Ltd., 703 F.3d 488, 493 (10th Cir. 2012) (quoting

Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)). Specific

jurisdiction exists when a defendant “purposefully avails itself of the privilege of

conducting activities within the forum State, thus invoking the benefits and protections of

its laws.” Bell Helicopter Textron, Inc. v. Heliqwest Int’l, Ltd., 385 F.3d 1291, 1296 (10th

Cir. 2004) (internal quotation marks omitted).




                                             7
       It is undisputed that the court does not have general jurisdiction over Defendant

Barrett; thus, I focus on specific jurisdiction.    To exercise specific jurisdiction over

Defendant Barrett, Plaintiff must make a prima facie showing of Defendant Barrett’s

contacts with the forum that are more than just “random, fortuitous, or attenuated,” such

that he should “reasonably anticipate being haled into court there.” Monge v. RG Petro-

Mach. (Grp.) Co. Ltd., 701 F.3d 598, 613 (10th Cir. 2012). The court must therefore

examine the “quantity and quality” of Defendant Barrett’s contacts with Colorado and

determine whether a nexus exists between those contacts and Plaintiff’s cause of action.

See Emp’rs Mut. Cas. Co. v. Bartile Roofs, Inc., 618 F.3d 1153, 1160 (10th Cir. 2010).

       A.     Minimum Contacts

       In the context of contract claims, courts consider “whether the defendant

purposefully availed itself of the privilege of conducting activities or consummating a

transaction in the forum state.” Anzures v. Flagship Rest. Grp., 819 F.3d 1277, 1282

(10th Cir. 2016) (internal quotation marks omitted). “An individual’s contract with an out-

of-state party cannot, standing alone, establish sufficient minimum contacts with the

forum state.” TH Agric. & Nutrition, LLC v. Ace European Grp. Ltd., 488 F.3d 1282, 1287

(10th Cir. 2007). Instead, courts inquire into the defendant’s “‘prior negotiations and

contemplated future consequences,’” the terms of the contract, and the parties’ actual

course of dealing. See Old Republic Ins. Co., 877 F.3d at 905 (quoting Burger King Corp.

v. Rudzewicz, 471 U.S. 462, 478-79 (1985)). Further, “parties who reach out beyond one

state and create continuing relationships and obligations with citizens of another state are

subject to regulation and sanctions in the other State for the consequences of their

activities.” Pro Axess, Inc. v. Orlux Distribution, Inc., 428 F.3d 1270, 1277 (10th Cir. 2005)



                                              8
(internal quotation marks omitted). And a contract’s choice-of-law provision implicating

the law of the forum is also relevant. See Far W. Capital, Inc., 46 F.3d at 1080 n.7.

       Defendant Barrett argues that Service First fails to plead that he had sufficient

minimum contacts with Colorado to establish specific personal jurisdiction. See [#19 at

5-6; #38 at 3-4]. Defendant Barrett states that Service First’s single allegation that he

traveled to Colorado and visited Plaintiff’s office is insufficient. See [#19 at 5-6; #38 at 3-

4]. This court respectfully disagrees.

       As Defendant Barrett acknowledges, Service First alleges,

       In late June 2017, Barrett visited Colorado and Service First’s principal
       offices for the “discovery” phase of the development process. Service First
       gave him broad access to its proprietary information, and he spent an entire
       day or two at the offices reviewing Service First’s internal operations and
       business processes. Barrett was in Colorado on this trip for multiple days.

[#1 at p. 5, ¶ 12]. The Complaint also alleges that Defendant Barrett “had Service First

enter into a three-month extension until March 2018” as well as a second extension when

Defendant Barrett transferred the MVP to Lightmaker UK. See [id. at 5-6]. Attached to

the Complaint1 is a letter addressed to Service First from Defendant Barrett wherein he

states, “I was on most of the demo calls when Arron LeClair did the sprint demos every

two weeks.” See [#1-5 at 3]. Also attached to the Complaint is the MVP agreement which

states, “This Agreement shall be governed in all respects by the laws of the State of

Colorado, USA,” and which Defendant Barrett signed on behalf of Lightmaker

Vancouver. See [#1-1 at 4, 11 (emphasis in original)]. In Response to the Motion to




1 “In addressing a [Rule 12(b)(2)] motion to dismiss, the court may consider the pleadings
themselves, materials embraced by the pleadings, exhibits attached to the pleadings, and
matters of public record.” Illig v. Union Elec. Co., 652 F.3d 971, 976 (8th Cir. 2011)
(brackets and internal quotation marks omitted).
                                              9
Dismiss, Plaintiff further asserts that Defendant Barrett “was a central figure throughout

the parties’ relationship,” that Defendant Barrett “drafted and executed the contract at

issue,” that Defendant Barrett “participated in bi-weekly demo meetings,” and that

Defendant Barrett “negotiated and obtained two extensions [of the agreement].” [#27 at

8].2

       I find that Service First sufficiently establishes Defendant Barrett’s minimum

contacts with Colorado. It is reasonable to infer that Defendant Barrett purposefully

availed himself of the privilege of conducting activities within Colorado, even if the work

performed occurred outside the forum. Service First is a Colorado business, Defendant

Barrett traveled to Colorado and visited Service First’s principal office during the

“discovery” phase of the agreement, Defendant Barrett’s letter admits to engaging in

bi-weekly demos for Service First, Plaintiff alleges Defendant Barrett negotiated two

extensions of the agreement, and Colorado law governs the agreement; these are

sufficient minimum contacts with Colorado. See Benton v. Cameco Corp., 375 F.3d 1070,

1077-78 (10th Cir. 2004) (finding minimum contacts with Colorado where the defendant

“engag[ed] in a business relationship with Mr. Benton, who operates his business from

Colorado,” “sent representatives to Colorado . . . to maintain and further that business

relationship,” and “voluntarily conducted business with Mr. Benton, whom [the defendant]

knew to be located in Colorado”).



2 Ordinarily, a plaintiff may not supplement or amend its Complaint by additional factual
allegations contained in a response to a motion to dismiss. See In re Qwest Commc'ns
Int'l, Inc., 396 F. Supp. 2d 1178, 1203 (D. Colo. 2004) (finding that a plaintiff may not
further amend a Complaint by alleging new facts in response to a motion to dismiss).
Here, however, these arguments appear supported by the correspondence from
Defendant Barrett attached to the Complaint. [#1-5]. Even without considering these
additional facts, this court would still recommend denial of the motion to dismiss.
                                            10
       This is not a situation in which Service First seeks to impute Lightmaker

Vancouver’s or Lightmaker UK’s contacts with Colorado to Defendant Barrett (i.e., the no-

imputed-contacts rule). See Calder v. Jones, 465 U.S. 783, 790 (1984) (“Petitioners are

correct that their contacts with California are not to be judged according to their

employer’s activities there.”); Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 781 n.13

(1984) (“[J]urisdiction over an employee does not automatically follow from jurisdiction

over the corporation which employs him”).3 Rather, the above contacts are Defendant

Barrett’s own. Cf. Rusakiewicz v. Lowe, 556 F.3d 1095, 1101-03 (10th Cir. 2009) (holding

that the district court had specific personal jurisdiction over individual-defendants because

the individual-defendants, acting as corporate officers, supported and authorized tortious

conduct in the forum). Nor would Defendant Barrett’s status as a corporate officer or

employee shield his contacts from the court’s exercise of personal jurisdiction (i.e., the

fiduciary shield doctrine). See Home-Stake Prod. Co. v. Talon Petroleum, C.A., 907 F.2d

1012, 1017–19 (10th Cir. 1990); see also Newsome v. Gallacher, 722 F.3d 1257, 1275

(10th Cir. 2013) (holding that the fiduciary shield doctrine is a matter of state law, and

refraining from applying it when state law had not adopted it); Oaster v. Robertson, 173

F. Supp. 3d 1150, 1166 (D. Colo. 2016) (noting that courts in this District have not found

support for the application of the fiduciary shield doctrine in Colorado).

       Accordingly, I conclude that Service First establishes Defendant Barrett’s minimum

contacts with Colorado. I now consider whether maintaining personal jurisdiction over




3For this reason, this court does not address Plaintiff’s arguments for personal jurisdiction
over Defendant Barrett under an alter ego theory. See [#27 at 10-12].
                                             11
Defendant Barrett in Colorado would offend traditional notions of fair play and substantial

justice.

       B.     Traditional Notions of Fair Play and Substantial Justice

       When a plaintiff establishes the defendant’s minimum contacts with the forum, it is

defendant’s burden to “present a compelling case that the presence of some other

considerations would render jurisdiction unreasonable.” Pro Axess, Inc., 428 F.3d at

1280 (internal quotation marks omitted). Courts consider several factors when making

such an inquiry:

       (1) the burden on the defendant, (2) the forum state’s interests in resolving
       the dispute, (3) the plaintiff’s interest in receiving convenient and effectual
       relief, (4) the interstate judicial system’s interest in obtaining the most
       efficient resolution of controversies, and (5) the shared interest of the
       several states or foreign nations in furthering fundamental social policies.

Marcus Food Co. v. DiPanfilo, 671 F.3d 1159, 1167 (10th Cir. 2011).

       Defendant Barrett does not address in his Motion to Dismiss or his Reply the

reasonableness of this court maintaining personal jurisdiction over him, arguing only that

Plaintiff fails to establish the requisite minimum contacts. See [#19; #38]. Indeed, Service

First contends that this failure is reason enough to find that exercising personal jurisdiction

over Defendant Barrett in Colorado is reasonable. See [#27 at 10]. While this may be

so, this court independently concludes that the first four factors (with the fifth being

neutral) render the exercise of personal jurisdiction over Defendant Barrett reasonable in

this forum.

       First, though Defendant Barrett is a Canadian citizen, he does not explain how this

may impose a burden on him, and “in any case in which the parties reside in different

fora, one side must bear the inconvenience of litigating ‘on the road.’” Dudnikov, 514



                                              12
F.3d at 1081. Further, this District’s long-standing practice requires parties to take

depositions at a location convenient to the witness when a deponent resides at a

substantial distance from the deposing party, even if that witness is also a party, thereby

mitigating any potential hardships associated with conducting discovery in Colorado. See

Metrex Research Corp. v. United States, 151 F.R.D. 122, 125 (D. Colo. 1993). Second,

Colorado has an interest in resolving a contract dispute involving a Colorado business,

especially where the Parties agreed that Colorado law would govern their contractual

relationship. Third and fourth, Service First has an interest in pursuing its claims entirely

in this District without having to initiate a potential parallel action against Defendant

Barrett in a different forum; thus, the most efficient resolution of this controversy is in this

District.

        Based on the foregoing, this court concludes that it may exercise personal

jurisdiction over Defendant Barrett. I therefore respectfully RECOMMEND that the Motion

to Dismiss be DENIED.

II.     Motion for Jurisdictional Discovery and Motion to Stay

        Plaintiff moves in the alternative for an opportunity to conduct limited jurisdictional

discovery in opposition to the Motion to Dismiss. See [#27; #30]. Additionally, the Parties

jointly moved for a stay of these proceedings pending the court’s consideration of the

Motion to Dismiss.        [#45].   Based on this court’s conclusion above, the Motion for

Jurisdictional Discovery is now moot.           Further, although the presiding judge, the

Honorable     Christine     M.     Arguello,   may   decline   to   adopt   the   undersigned’s

Recommendation on the Motion to Dismiss, this court finds a stay unwarranted under the




                                                13
circumstances. Accordingly, this court DENIES the Motion for Jurisdictional Discovery as

moot and DENIES the Motion to Stay for lack of good cause.

                                      CONCLUSION

       For the reasons stated herein, I respectfully RECOMMEND that:

       (1)    Defendant Barrett’s Motion to Dismiss [#19] be DENIED.4

       IT IS FURTHER ORDERED that:

       (1)    Plaintiff’s Motion for Jurisdictional Discovery [#30] is DENIED as moot; and

       (2)    The Parties’ Motion to Stay [#45] is DENIED.

DATED: January 4, 2019                                   BY THE COURT:


                                                         _________________________
                                                         Nina Y. Wang
                                                         United States Magistrate Judge


4 Within fourteen days after service of a copy of the Recommendation, any party may
serve and file written objections to the Magistrate Judge’s proposed findings and
recommendations with the Clerk of the United States District Court for the District of
Colorado. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); In re Griego, 64 F.3d 580, 583
(10th Cir. 1995). A general objection that does not put the District Court on notice of the
basis for the objection will not preserve the objection for de novo review. “[A] party’s
objections to the magistrate judge’s report and recommendation must be both timely and
specific to preserve an issue for de novo review by the district court or for appellate
review.” United States v. One Parcel of Real Property Known As 2121 East 30th Street,
Tulsa, Oklahoma, 73 F.3d 1057, 1060 (10th Cir. 1996). Failure to make timely objections
may bar de novo review by the District Judge of the Magistrate Judge’s proposed findings
and recommendations and will result in a waiver of the right to appeal from a judgment of
the district court based on the proposed findings and recommendations of the magistrate
judge. See Vega v. Suthers, 195 F.3d 573, 579-80 (10th Cir. 1999) (District Court’s
decision to review a Magistrate Judge’s recommendation de novo despite the lack of an
objection does not preclude application of the “firm waiver rule”); International Surplus
Lines Insurance Co. v. Wyoming Coal Refining Systems, Inc., 52 F.3d 901, 904 (10th Cir.
1995) (by failing to object to certain portions of the Magistrate Judge’s order, cross-
claimant had waived its right to appeal those portions of the ruling); Ayala v. United States,
980 F.2d 1342, 1352 (10th Cir. 1992) (by their failure to file objections, plaintiffs waived
their right to appeal the Magistrate Judge’s ruling). But see Morales-Fernandez v. INS,
418 F.3d 1116, 1122 (10th Cir. 2005) (firm waiver rule does not apply when the interests
of justice require review).
                                             14
